ALLOWANCE
Change in Art Unit Designation for Your Application
The Art Unit designation of your application in the USPTO has changed from 2663 to 2698.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2698.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

**** BEGIN AMENDMENT ****
	AMEND the APPLICATION TITLE to now read:
	
“CAMERA SYSTEM WITH LIGHT SHIELD USING OBJECT CONTRAST ADJUSTMENT”
**** END AMENDMENT ****
Related Art
	The following cited references defines the general state of the art but is not considered to teach Applicant’s claimed invention:

Ikeda (JP 10327337) discloses a camera system 12 with a controller 16 and a liquid crystal display (LCD) filter light shield 15 which tracks and blocks a matched geometry of a bright spot (Sun) incident within an image sensor 13 field of view. See Figures 2-4 and 8 AND para[0014-0018, 0022-0027, 0032-0035, 0031-0040].

Yuen (US 2017/0123293) discloses a camera system having a controller 42 connected to image sensor 12, light shield actuators 32 and light shields 28/34/46 (having an opaque absorber) for appropriately positioning a light shield 28/34/46 into an optical path between the image sensor 12 field of view 76 and bright-spot object caused by sunlight 54 as shown in Figures 1-4, 6-7 and stated in paragraphs[0004-0005 and 0026-0027]. Yuen also specifies that the light shield absorber 34/46 may be a filter (paragraphs[0017 and 0025-0026]).

Zomet (US 2007/0081200) discloses normalization processing for a camera that uses LCD filter 151 (adjustable opacity states) to enhance object tracking & detection. See para[0008, 0019-0020 & 0058] and Figure 3.

Umezu (US 2008/0037092) discloses a light shield 9f positioned at an aperture stop 9/9a as shown in Figures 3, 4 and 15. The light shield 9f may comprise transparent film 9f3. See paragraph[0056-0058].

Yanagi (US 5,479,298) discloses a light shield 11 positioned at an aperture stop 14 as shown in Figure 7.

Furlan (US 2004/0223075) discloses a light shield (i.e. elements 106, 806, 850, 906, 950) which may function as an LCD shutter, ND filter and infrared filter for controlling light incident on an image sensor. The light shield may be positioned in “front” or “behind” the lens in view of Figures 1, 8 and 9 and paragraphs[0022, 0028, 0034, 0035-0036]. Furlan also recognizes multiple placements (Figure 1 and 9) for a light shield LCD filter and shows an LCD filter 906 sitting right on top of an image sensor 902 in Figure 9, para[0022]

Fukuhara (US 2005/0117027) discloses a movable light shield 35 positioned 4mm from image sensor 31 in Figure 10 AND shows the light shield 35 being moved along optical axis direction “L” (Figures 8 and 9), with Figure 9 showing the light shield 35 moved closer to image sensor 35.



Wada (US 5,523,811) discloses a light shield filter 2/20 may use optical filters comprising infrared pass filter, infrared cut filter and visible light block filter based on a light amount luminance component from sunlight, headlights, etc. detected by an image sensor signal, wherein a more compact designed filter such as liquid crystal display filter may be used as a substitute to vary its desired transmittance properties using a voltage driver 15. See Figure 3, col.3, lines 7-40.

Costales (US 2002/0131170) discloses a general teaching of using an LCD filter with concentric rings. See Figure 49.

Aoki (US 2016/0182792) discloses a general teaching of using an LCD filter (element 14-3) with concentric rings 111, 113, 115, 117 as shown in Figures 10A-B.











Reason for Allowance
Upon further consideration of the prior art of record in view of an updated prior art search to the after final amendment/arguments (filed on 3/12/2021), Applicant’s amended independent claims (19, 30 & 41) now overcomes the prior art of record. Thus, Examiner has determined that Applicant’s claimed invention is now allowable.
Applicant’s claimed invention is related to a camera system having a liquid crystal display (LCD) filter light shield absorber which tracks and blocks a matched geometry of a bright spot incident within an image sensor’s field of view, which is known in the prior art in general (see Related Art above). 
However, the prior art, taken alone or in reasonable combination, does not teach Applicant’s claimed limitation (with emphasis in bold): 
“A system controller configured to: adjust a shape and an opacity of the absorber thereby reducing an intensity of the bright spot and increasing a contrast of the object image data via a post-processing normalization in response to receiving subsequent image data from the imager, wherein the absorber is comprised of a plurality of concentric shapes, wherein each subsequent concentric shape toward an outer dimension of the absorber is less opaque than the previous concentric shape”. 
See Applicant’s liquid crystal filter absorber shown in Figure 3 and camera system shown in Figures 2, 5 and 7.

Therefore, claims 19-26, 30-37 and 41 are now allowed.


Regarding independent claim 19, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 19 that includes (with emphasis in bold): 
“A system comprising a controller configured to:
adjust a shape and an opacity of the absorber thereby reducing an intensity of the bright spot and increasing a contrast of the object image data via a post-processing normalization in response to receiving subsequent image data from the imager
wherein the absorber is comprised of a plurality of concentric shapes, wherein each subsequent concentric shape toward an outer dimension of the absorber is less opaque than the previous concentric shape”.
Claims 20-26 are allowed for depending from allowable claim 19.

	Regarding independent claim 30, a method, comprises similar allowable limitations recited in claim 19 and therefore is allowable.
Claims 31-37 are allowed for depending from allowable claim 30.

Regarding independent claim 41, a non-transitory computer-readable medium comprising program instructions for causing one or more computing devices of a system, comprises similar allowable limitations recited in claim 19 and therefore is allowable.












Contacts
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY TREHAN whose telephone number is (571) 270-5252.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKSHAY TREHAN/
Examiner, Art Unit 2698

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698